UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34627 GENERAC HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 20-5654756 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) S45 W29290 Hwy. 59, Waukesha, WI (Address of principal executive offices) (Zip Code) (262)544-4811 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer R Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of November 8, 2010, there were 67,522,096 shares of the Registrant’s common stock outstanding. Table of Contents GENERAC HOLDINGS INC. INDEX Page PART I. Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 2 Condensed Consolidated Statements of Redeemable Stock and Stockholders’ Equity (Deficit) for the Nine Months Ended September 30, 2010 and the Year Ended December 31, 2009 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4 Controls and Procedures 29 PART II. Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 6. Exhibits 30 Signatures 31 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Financial Statements Generac Holdings Inc. Condensed Consolidated Balance Sheets (Dollars in Thousands, Except Share and Per Share Data) September 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts and notes receivable, less allowance for doubtful accounts Inventories Prepaid expenses and other assets Total current assets Property and equipment, net Customer lists, net Patents, net Other intangible assets, net Deferred financing costs, net Trade names Goodwill Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued wages and employee benefits Other accrued liabilities Current portion of long-term debt – Total current liabilities Long-term debt Other long-term liabilities Total liabilities Class B convertible voting common stock, par value $0.01, 110,000 shares authorized, 0 and 24,018 shares issued at September 30, 2010 and December 31, 2009, respectively – Series A convertible non-voting preferred stock, par value $0.01, 30,000 shares authorized, 0 and 11,311 shares issued at September 30, 2010 and December 31, 2009, respectively – Stockholders’ equity (deficit): Common stock (formerly Class A common stock), par value $0.01, 500,000,000 shares authorized, 67,522,096 and 1,617 shares issued at September 30, 2010 and December 31, 2009, respectively – Additional paid-in capital Excess purchase price over predecessor basis ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Stockholder notes receivable – ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements. 1 Table of Contents Generac Holdings Inc. Condensed Consolidated Statements of Operations (Dollars in Thousands, Except Share and Per Share Data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Costs of goods sold Gross profit Operating expenses: Selling and service Research and development General and administrative Amortization of intangibles Total operating expenses Income from operations Other (expense) income: Interest expense ) Investment income 62 Gain on extinguishment of debt – – Write-off of deferred financing costs related to debt extinguishment – – ) – Other, net ) Total other expense, net ) Income before provision for income taxes Provision for income taxes 78 Net income Preferential distribution to: Series A preferred stockholders – ) ) ) Class B common stockholders – ) ) ) Beneficial conversion – – ) – Net income (loss) attributable to common stockholders (formerly Class A common stockholders) $ $ ) $ ) $ ) Net income (loss) per common share - basic: Common stock (formerly Class A common stock) $ $ ) $ ) $ ) Class B common stock n/a $ $ $ Net income (loss) per common share - diluted: Common stock (formerly Class A common stock) $ $ ) $ ) $ ) Class B common stock n/a $ $ $ Weighted average common shares outstanding - basic: Common stock (formerly Class A common stock) Class B common stock n/a Weighted average common shares outstanding - diluted: Common stock (formerly Class A common stock) Class B common stock n/a See notes to condensed consolidated financial statements. 2 Table of Contents Generac Holdings Inc. Condensed Consolidated Statements of Redeemable Stock and Stockholders' Equity (Deficit) (Dollars in Thousands, Except Share Data) Accumulated Other Comprehensive (Loss) Income Redeemable Common Stock (formerlyClass A Common Stock) Additional Paid-In Capital Excess Purchase Price Over Predecessor Basis Retained Earnings(Accumulated Deficit) Stockholder Notes Receivable Total Stockholders' Equity Series A Preferred Stock Class B Common Stock Comprehensive Income (Loss) Shares Amount Shares Amount Shares Amount Balance at December 31, 2008 $ $ $
